Page 1 of 6

AO 245C (SCDC Rev. 09/19) Amended Judgment in a Criminal Case, Sheet | Note: Identify Changes with Asterisks(*)

United States District Court
District of South Carolina

 

UNITED STATES OF AMERICA AMENDED JUDGMENT
IN A CRIMINAL CASE
VS.
TOMMY E. QUICK é Case Number: 7:18cr1 115-1

US Marshal’s Number: 34013-171

Date of Original Judgment: September 3, 2019
(or Date of Last Amended Judgment)

Ryan Beasley, Ret
Defendant’s Attorney

THE DEFENDANT:

a pleaded guilty to count 1.

L pleaded nolo contendere to count(s) which was accepted by the court.
LI was found guilty on count(s) after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18:371 Please see indictment Please see indictment l

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

LJ The defendant has been found not guilty on count(s).
C Count(s) O is O are dismissed on the motion of the United States.

C] Forfeiture provision is hereby dismissed on motion of the United States Attorney.

IT IS ORDERED that the defendant notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court or United States Attorney of any material changes in economic circumstances.

August 27, 2019
Date of Imposition of Judgment

larigle hr bace Clorox iPr -

< Sighature of Judge

Henry M. Herlong, Jr., Senior United States District Judge
Name and Title of Judge

February 5S __, 2020
Date
Page 2 of 6

AO 2458 (SCD Rev.11/16) Judgment in a Criminal Case
Sheet 2 - Imprisonment |
¥

DEFENDANT: TOMMY E. QUICK
CASE NUMBER: 7:18cr1115-1

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total

term of six (6) months.

L The court makes the following recommendations to the Bureau of Prisons:

CL) The defendant is remanded to the custody of the United States Marshal.

CJ The defendant shall surrender to the United States Marshal for this district:
Cat a.m./p.m. on.
LJ as notified by the United States Marshal.

|| The defendant shal! surrender for service of sentence at the institution designated by the Bureau of Prisons:

|_| before 2 p.m. The reporting date shall be suspended for a period of 90 days after sentencing so that
the defendant may participate in his previously-scheduled medical procedure.

WB as notified by the United States Marshal or
WB as notified by the Probation or Pretrial Services Office.

 

 

 

 

 

 

RETURN
I have executed this Judgment as follows:
Defendant delivered on to
at , with a certified copy of this Judgment.
UNITED STATES MARSHAL
By

 

Deputy United States Marshal
Page 3 of 6

AO 245B (SCD Rev. 11/16) Judgment in a Criminal Case | “a

Sheet 3 - Supervised Release

 

DEFENDANT: TOMMY E. QUICK
CASE NUMBER: 7:18cr1115-1

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of three (3) years.

1. The defendant shall pay his criminal monetary penalties as directed. Restitution shall be paid jointly and
severally with co-defendant Isaac T. Quick.

2. The defendant shall submit to random drug testing as administered by the United States Probation Officer.

3. The defendant shall participaté in the home confinement program with electronic monitoring for a period of six
(6) months as directed by the United States Probation Officer, and shall pay for the costs of the program.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

O The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future

substance abuse. (check if applicable)

4. OG You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
sentence of restitution. (check if applicable)
5. @ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

OQ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901,
et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. Q You must participate in an approved program of domestic violence. (check if applicable)

WN —

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on
the attached page.
Page 4 of 6

AO 245B (SCD Rev. 11/16) Judgment in a Criminal Case

Sheet 3 A- Supervised Release

DEFENDANT: TOMMY E. QUICK
CASE NUMBER: 7:18cr1115-1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, ydu must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.

1.

11.

12.

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
within a different time frame.

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.
You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation excuses you
from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your
position or job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the
probation officer within 72 hours of becoming aware of a change or expected change.

You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
the permission of the probation officer.

If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,

anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy
of this judgment containing these conditions. For further information regarding these conditions, see Overview of Probation
and Supervised Release Conditions, available at www.uscourts.gov.

Defendant’s Signature Date

 

 
 

Page,5
AO 245B (SCD Rev. 11/16) Judgment in a Criminal Case
Sheet 5 - Criminal Monetary Penalties

DEFENDANT: TOMMY E. QUICK
CASE NUMBER: 7:18cerl 115-1 °

CRIMINAL MONETARY PENALTIES

 

The defendant will make all checks and money orders
payable to the “Clerk, U.S. District Court” unless otherwise directed by the court.

 

 

The defendant shall pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
Totals: $100.00 $ $_ 211,237.60

(] The determination of restitution is deferred until An Amended Judgment in a Criminal Case (AO 245C) will be entered
after such determination.

WM The defendant must make restitution (including community restitution) to the following payees in the amount listed
below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment unless specified in the priority
order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid in full prior
to the United States receiving payment.

 

 

 

 

 

 

 

Name of Payee *Total Loss ($) Restitution Ordered ($) Priority or Percentage
Spartanburg County 7,850 7,850

Community Development

Department 3

SC State Housing Finance | 148,472.95 148,472.95

and Development

Authority

Federal Home Loan Bank | 54,914.65 54,914.65

of Atlanta

Totals 211,237.60 211,237.60

 

 

 

 

 

SEE VICTIMS LIST OF 3 VICTIMS.
a If applicable, restitution amount ordered pursuant to plea agreement................ $211,237.60

The defendant shall pay interest on any fine or restitution of more than $2,500, unless the fine or restitution is paid in full
before the fifteenth day after the date of judgment, pursuant to 18 U.S.C. §3612(f). All of the payment options on Sheet 5,
Part B, may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g).

HE The court determined that the defendant does not have the ability to pay interest and it is ordered that:
|| The interest requirement is waived for the CJ fine and/or Ml restitution.
C The interest requirement for the LU fine and/or C1] restitution is modified as follows:
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

**Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
Page 6.0f 6

AO 245B (SCD Rev. 11/16) Judgment in a Criminal Case
Sheet 6 - Schedule of Payments

DEFENDANT: TOMMY E. QUICK
CASE NUMBER: 7:18crl1 115-1

SCHEDULE OF PAYMENTS

Payment of the total criminal monetary penalties shall be due as follows:

A i Lump sum payment of $ 100.00 special assessment and $211,237.60 restitution due beginning immediately
LI not later than ,

LJ in accordance with OC C, CO D, or LIE below; or

Payments to begin immediately (may be combined with CJ C, a D, or Oe below); or

OQ Ww

0
(1 @ OG

Payments in (e.g., equal, weekly, monthly, quarterly) installments of $ over a period of (e.g., months or
years), to commence [C - Installment starts ? days] (e.g., 30 or 60 days) after the date of this judgment; or

Payments in monthly installments of not less than $2,500.00 as a minimum payment to commence after

release from imprisonment to a term of supervision; or

Payment during the term of supervised release will commence within [E - commencement of payment (30

or 60 days) (e.g., 30 or 60 days) after release from imprisonment. The court will set the payment plan based
on an assessment of the defendant’s ability to pay at that time; or

F LJ Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made
through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program, are made to the clerk of court.

The Defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

7 7 HE Joint and Several

Defendant and Co-Defendant names and case numbers (including defendant number), total amount, joint and several amount, and
corresponding payee, if applicable.

**Restitution in the amount of $211,237.60 to be paid jointly and severally with co-defendant Isaac Quick 7:18cr1115-2

[J The defendant shall pay the cost of prosecution.
[_] The defendant shall pay the following court cost(s):

MB The defendant shall forfeit the defendant’ s interest in property to the United States as directed in the Preliminary
Order of Forfeiture, filed July 17, 2019 and the said order is incorporated herein as part of this judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5)
community restitution, (6) fine interest, (7) penalties, and (8) costs, including cost of prosecution and court costs.
